Title: Elizabeth Smith Shaw to Abigail Adams, 10 September 1794
From: Shaw, Elizabeth Smith
To: Adams, Abigail


          
            My Dear Sister—
            Haverhill September 10th 1794
          
          My Cousins most agreeably supprized me by a Visit— I had been informed that your Sons were to sail the week before— I thought they were upon the wide Ocean, & many a fervent wish for their saefty T had breathed forth— I am sorry I could not have the pleasure of seeing my other Nephews, especially your eldest Son, as perhaps, it will be many a year before I see him, if ever— It is an unstable world we live in— And we Sisters seem to be called, to be separated from some of our dearest Connections all at once— For I must think, I shall feel the Separation from Mr Cranch, even more than his own Father, & Mother— For I had considered him as fixed among us—as a dear Relative, & worthy Friend, as a Protector to me, & my Children, one whom I hoped to have lived, & died with—but Providence seems to be pointing out to him another Place—a Sphere of more extensive usefulness, I trust, & ought I to murmur, or to repine.— He that cuts of one branch, can cause another to shoot forth—& if it is best, it will be done— Reliance upon the wisdom, & goodness of the divine Being, has the most salutary effect— We derive from it, our sweetest Comforts, & it gives peace, & serenity to the mind when nothing else can—
          Cousin Betsy is much better, riding she finds of service, I hope

she will be able to make you a visit at Quincy when my Cousin Lucy returns—
          The bag the oatmeal was in, I should be obliged to you, if you would send it— It is a nice one for my William to pack his Cloaths in— I mean to do his washing— more cloaths is necessary, but I can do it, better than hire— what you was so kind as to give me I found of great service, they were much better than we could afford to buy— turning the hind part before, & making them over again, made quite useful small cloaths—
          Adieu my dear Sister—may you, & Yours be protected from every kind of danger, & evil—
          
            Elizabeth Shaw—
          
        